Exhibit 10.24(b)

THIRD AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Third Amendment to Amended and Restated Employment Agreement (the “Third
Amendment”) is made and entered into as of the 12th day of July, 2006, by and
between Casey’s General Stores, Inc., an Iowa corporation (the “Company”) and
John G. Harmon (“Harmon”).

WHEREAS, the Company and Harmon are parties to an Amended and Restated
Employment Agreement dated as of October 24, 1997, as amended by a First
Amendment to Amended and Restated Employment Agreement dated as of June 12, 2001
and a Second Amendment to Amended and Restated Employment Agreement dated as of
July 8, 2004 (together, the “Agreement”), providing for Harmon’s employment as
Corporate Secretary of the Company under the terms and conditions set forth
therein; and

WHEREAS, the Agreement currently provides for Harmon to be employed thereunder
until August 1, 2007; and

WHEREAS, the Company and Harmon now have agreed to extend the term of the
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Third Amendment, the parties hereto agrees as follows:

1.         Amendment of Section 2 of Agreement. Section 2 of the Agreement is
hereby amended to read as follows:

 

  2. Employment and Term. The Company agrees to employ Harmon, and Harmon agrees
to serve the Company, as Senior Vice President and Secretary of the Company
until March 1, 2014, unless his employment is otherwise terminated as provided
herein.

2.         Ratification. Except as set forth herein, the terms and conditions of
the Agreement are hereby ratified, confirmed and approved.



--------------------------------------------------------------------------------

3. Effective Date of Third Amendment. The Third Amendment provided for herein
shall be deemed effective as of the date hereof.

IN WITNESS WHEREOF, the respective parties have caused this Third Amendment to
be executed as of the day and year first above written.

 

CASEY’S GENERAL STORES, INC.

By:

 

/s/ Robert J. Myers

 

Robert J. Myers,

Chief Executive Officer

ATTEST:

By:

 

/s/ Eli J. Wirtz

 

Eli J. Wirtz, Assistant Secretary

 

/s/ John G. Harmon

 

John G. Harmon

 